This cause having been presented to and heard by this Court on defendant in error's motion to dismiss the writ of error because of opposing counsel's failure to comply with Rule 20 prescribed by this Court governing the preparation of briefs, and the Court having been and inspected the record, and having considered in connection with its inspection of the transcript, the several propositions of law attempted to be presented by the plaintiff in error's brief in controversy, and having found from its inspection of the record that no reversible error has been made to appear, it is thereupon considered, ordered and adjudged that the judgment appealed from be affirmed.
Where upon consideration of a motion respecting the sufficiency of briefs of an appellant or plaintiff in error to comply with the rules of the Court pertaining thereto, it has become necessary for the Court to read and consider the transcript of the record brought here on appeal or writ of error, and it plainly appears to the Court from its inspection of the record that the judgment or decree appealed from must inevitably be affirmed, an order will be entered by this Court affirming the judgment or decree appealed from, without waiting to reach the case on its docket in regular course.
Judgment affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 25